 

Case 4:20-cv-01234-JM Document1 Filed 10/15/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT LE
EASTERN DISTRICT OF ARKANSAS

 

 

CENTRAL DIVISION
ROBERT B. DOYLE and §
BEHAVIOR MANAGEMENT 8 JAMES
SYSTEMS, INC. § By:
§
Plaintiffs § ne
§ CASE No.4: Wey 1234-IM
v. §
§
ARKANSAS DEPARTMENT :
OF EDUCATION, | | _ pes (/
§ This case ansigned to Districl fug e LOND
Defendant : and to Magistrate Judge a A)
COMPLAINT

 

Robert B. Doyle and Behavior Management Systems, Inc. for their
Complaint state:
Il INTRODUCTION
1. For 36 years, Robert B. Doyle, individually and doing business as
Behavior Management Systems, Inc., contracted with the Arkansas
Department of Education (“ADE”) to work as an impartial due process
hearing officer pursuant to the Individual with Disabilities Education Act
(“IDEA”). This case arises out of ADE’s abrupt decision to cancel Doyle’s

contract. ADE’s decision to cancel Doyle’s contract violated the terms of the
 

Case 4:20-cv-01234-JM Document1 Filed 10/15/20 Page 2 of 14

contract, denied Doyle due process of law and constituted unlawful
retaliation for Doyle’s protected activity — holding a school district
accountable for its clear violation of the IDEA.
Il. JURISDICTION AND VENUE
2. Doyle seeks relief pursuant to 42 U.S.C. §1983 (due process), 29
U.S.C. §794(a) (disability discrimination/retaliation) and 42 U.S.C. §12132
(disability discrimination/retaliation). Accordingly, this Court has
jurisdiction pursuant to 28 U.S.C. §1331 (federal question) and §1343(a)
(civil rights). This Court may also exercise supplemental jurisdiction over
Doyle’s state law breach of contract claim pursuant to 28 U.S.C. §1367(a).
3. This Court is the proper venue for Doyle’s claims. See 28 U.S.C.
§1391(b). Doyle resides in Pulaski County, Arkansas. Behavior Management
Systems, Inc. is an Arkansas corporation with its principal place of business
in Pulaski County, Arkansas. The ADE’s principal place of business is in
Pulaski County, Arkansas. The events giving rise Doyle’s Complaint
occurred in Pulaski County, Arkansas. Pulaski County, Arkansas is in the
Eastern District of Arkansas, Western Division. See 28 U.S.C. §83.
COUNT I!
BREACH OF CONTRACT
4. On 17 September 2017, ADE and Doyle, doing business as Behavior

Management Systems, Inc., entered into a Professional Consultant Services

2
 

Case 4:20-cv-01234-JM Document1 Filed 10/15/20 Page 3 of 14

Contract for Doyle to serve as an impartial due process hearing officer
pursuant to the IDEA. A true and correct copy of the contract is attached
hereto as Exhibit A. The term of the contract was 17 September 2017 to 30
June 2019. However, the contract was subject to extension through 30 June
2024.

5. This contract was the last in a series of contracts between ADE and
Doyle. Doyle worked as an impartial due process hearing officer for ADE
for 36 years. He has been recognized nationally for his knowledge and
expertise as an impartial due process hearing officer. Doyle’s contracts were
regularly and routinely renewed and extended, and he reasonably expected
that his contract would be extended through 30 June 2024.

6. On 4 October 2017, ADE evaluated Doyle’s performance as an
impartial due process hearing officer and rated his performance as meeting
standards.

7. On 8 December 2017, the Fayetteville School District (“FSD”)
objected to Doyle hearing a due process complaint against FSD. On or about
15 December 2017, the ADE denied FSD’s objection finding Doyle met all
of the qualifications required by the IDEA and ADE rules and acted within
the authority granted to hearing officers. ADE further found insufficient
evidence to substantiate the allegation that Doyle was biased.

8. On 10 January 2018, ADE evaluated Doyle’s performance as an

3

 
Case 4:20-cv-01234-JM Document1 Filed 10/15/20 Page 4 of 14

impartial due process hearing officer and rated his performance as meeting
standards.

9. On 23 March 2018, the Vilonia School District (“VSD”) filed a
request for an expedited due process hearing for the purpose of excluding
Student A from school as a danger to himself and others. The expedited due
process hearing request was assigned by ADE to Doyle.

10. On27 March 2018, VSD filed a request for a preliminary injunction
in this Court seeking to exclude Student A from school as a danger to
himself and others.

11. On 11 April 2018, this Court (the honorable Kristine G. Baker
presiding) granted VSD a preliminary injunction until a decision was
reached by Doyle in the expedited due process hearing.

12. On25 April 2018, Doyle issued his final decision and order on VSD’s
expedited due process hearing request finding in favor of Student A and
ordering Student A returned to school. Even so, VSD refused to allow
Student A to return to school. Student A asked this Court for a preliminary
injunction ordering VSD comply with Doyle’s decision and allow him to
return to school. In response, VSD continued to argue Student A was a
danger to himself and others and should be excluded from school.

13. On14 May 2018, this Court granted Student’s A’s request for a

preliminary injunction ordering VSD to allow Student A to return to school

4
 

Case 4:20-cv-01234-JM Document1 Filed 10/15/20 Page 5 of 14

(as Doyle had ordered). This Court found that “[VSD] unilaterally opted not
to follow the law.” Vilonia Sch. Dist. v. M.S., E.D, Ark. No. 4:18-cv-00219-
KGB, p. 7 (May 14, 2018). The Court criticized the District noting, “VSD
has violated, and continues to violate, orders by the state hearing officer
[Doyle] as well as this Court.” Jd. at 12. See id. at 15 (“Moreover, and
without seeking appropriate relief to do so, [VSD] has failed to comply with
multiple orders from the hearing officer and this Court — unilaterally opting
to violate the law.’’).
14. This Court’s 14 May 2018 decision angered VSD and its patrons who
lashed out at Student A, his parents, Doyle and counsel for Student A. For
example, a VSD teacher trolled Doyle and counsel for Student A online and
on social media. On 16 May 2018, he posted an ArkansasOnline article
about the Court’s decision on social media and commented:
Read this to the end...all the way to the end. Then ask yourself if the
courts and Dr. Robert Doyle give one tinker’s damn about the safety
of school kids in Arkansas! EVERYONE needs to call the judge AND
[ADE] about this! EVERYONE in the state of Arkansas who cares
about the safety of kids! READ THIS TO THE END to see what kind
of threats kids can make and a district can be ORDERED to let them
return to school! And call this ambulance chasing Theresa Caldwell
too! Clog up her phone lines!

IMG_3328.PNG. On 24 June 2018, an article appeared announcing this VSD

teacher was named “School Employee of the Year.” This, combined with VSD’s

deliberate decision to ignore orders of this Court and Doyle, gives rise to an
Case 4:20-cv-01234-JM Document1 Filed 10/15/20 Page 6 of 14

inference that VSD supported efforts to retaliate against Doyle for his decision

ordering Student A returned to school.
15. The Arkansas State Board of Education is responsible for ensuring
that Arkansas school districts comply with IDEA and the decisions of due
process hearing officers. See 20 U.S.C. §1412(11), (12); Ark. Code Ann.
§6-41-207. The State Board of Education has delegated this responsibility to
ADE. ADE’s Special Education Unit (“ADE-SEU”) is responsible for
implementing a monitoring system to ensure school districts comply with
the IDEA and hearing officer’s decisions. Even so, ADE-SEU took no action
against VSD despite this Court finding that VSD deliberately violated the
IDEA and orders of the Court and Doyle as to Student A.
16. Rather than taking action against VSD for its deliberate violation of
the IDEA, ADE-SEU moved forward with hiring VSD’s former Director of
Special Education, Matt Sewell, as Assistant Director of Special Education,
starting on or about July 1, 2018. As a part of the hiring process, ADE-SEU
and Sewell presumably discussed Student A’s case and the actions of VSD
therein, and the ADE-SEU adopted the view that the problem was Doyle —
not VSD. Accordingly, in retaliation for his decisions in Student A’s case,
ADE-SEU began looking for a pretext for cancelling Doyle’s contract.
17. On 16 May 2018, Lisa Tyler, ADE’s Associate Director of Special

Education, forwarded to Courtney Salas-Ford, an ADE attorney, a June 2017

6

 
 

Case 4:20-cv-01234-JM Document1 Filed 10/15/20 Page 7 of 14

complaint against Doyle stating, “This may help.” Tyler’s decision to
resurrect this almost year-old complaint against Doyle without any
explanation gives rise to an inference that ADE personnel were told to look
for a pretext for cancelling Doyle’s contract.

18. On3 July 2018, the ADE decided to hire two new hearing officers
even though only one hearing officer’s contract (Garry J. Corrothers) was
not renewed for the 2017-19 biennium. This gives rise to an inference that
ADE had already decided to cancel Doyle’s contract in retaliation for his
decisions in Student A’s case.

19. On 12 July 2018, ADE evaluated Doyle’s performance as an
impartial due process hearing officer and rated his performance as meeting
standards.

20. On3 October 2018, ADE evaluated Doyle’s performance as an
impartial due process hearing officer and for the first time in 36 years rated
his performance as below standards. The “Comments” section of the report
states, “Hearing Decisions (Orders) lack sufficient legal analysis and
application of law. Although containing citation to precedents, there is little
substantive reasoning or explanation as to why the decision was reached and
what facts made up the basis for that decision in the assigned case.”
However, while the “Comments” suggest review of more than one decision

and/or order, Doyle only issued one substantive order between 12 July 2018,

7

 
 

Case 4:20-cv-01234-JM Document1 Filed 10/15/20 Page 8 of 14

when he met standards, and 3 October 2018, when he allegedly did not meet
standards. Deciding Doyle did not meet standards based on one substantive
order issued after 36 years as a hearing officer gives rise to an inference that
the “Comments” were a pretext for cancelling Doyle’s contract.

21. On 5 September 2018, Doyle issued an Order on Motion to Amend
and Motion to Continue in ADE-SEU case number H-19-03. That order
accurately applies the law to the facts of that case.

22. Doyle was never given notice of or an opportunity to respond to the 3
October 2018 evaluation finding he did not meet standards or the
“Comments” contained therein.

23. On 16 October 2018, Sewell confirmed that Doyle had been “rated
down” on his evaluation before approving the letter cancelling Doyle’s
contract. This gives rise to an inference that Doyle’s evaluator was instructed
to “rate down” Doyle as a pretext for the canceling his contract. It seems
likely that Sewell was waiting until after the 3 October 2018 evaluation to
cancel Doyle’s contract because Doyle was rated satisfactory on 12 July
2018.

24. By letter dated 16 October 2018, ADE cancelled Doyle’s contract
stating, “A review of your decisions and transcripts has shown that you do
not meet the minimum qualifications of a hearing officer under the IDEA.”

As noted above, Doyle only issued one order between 12 July 2018, when he

8
 

Case 4:20-cv-01234-JM Document1 Filed 10/15/20 Page 9 of 14

met standards, and 3 October 2018, when he allegedly did not meet
standards. Deciding Doyle did not meet standards based on one order issued
after 36 years as a hearing officer gives rise to an inference that the reason
for cancellation was a pretext for retaliating against Doyle for his decisions
in Student A’s case.

25. Doyle was never given notice of or an opportunity to respond to
allegations made in the 16 October 2018 letter canceling his contract.

26. The parties’ contract provides for cancellation of the contract on 30
days notice if ADE no longer needs Doyle “due to program changes,
changes in laws, rules, or regulations, [or] relocation of offices ....”
Exhibit A, 912(B). There were no “program changes, changes in laws, rules,
or regulations, [or] relocation of offices .. . .” that justified ADE’s decision
to cancel Doyle’s contract.

27. ADE’s retaliatory intent in cancelling Doyle’s contract may also be
inferred from the very different treatment of another due process hearing
officer — who is not impartial and who always rules against parents or
otherwise denies parents appropriate relief — Michael McCauley.
McCauley’s bias and general incompetence is currently the subject ofa
federal lawsuit seeking to have McCauley removed as an ADE hearing

officer because he lacks the requisite qualifications. See Does v. Johnny Key,

E.D. Ark., No. 4:20-cv-00104-BSM, Dkt. No. 14 (September 1, 2020)

9
Case 4:20-cv-01234-JM Document 1 Filed 10/15/20 Page 10 of 14

(Order denying Motion to Dismiss).
28. Inshort, almost all ADE’s reasons for cancelling Doyle’s contract
applied to an equal or greater degree to McCauley. In other words, Doyle
and McCauley were similarly situated (or Doyle compared more favorably)
in all relevant respects. Even so, ADE is fighting to retain McCauley,
whereas it cancelled Doyle’s contract.
29. Asadirect and proximate result of ADE’s breach of contract, Doyle
has lost and will continue to lose income and the other benefits to which he
was entitled under the contract and extensions thereof through 30 June 2024.
COUNT II

DUE PROCESS VIOLATION
30. Doyle’s contract with ADE could only be cancelled for the causes
described therein, and thus, created a property right protected by the Due
Process Clause of the Fourteenth Amendment to the U.S. Constitution.
31. As described above, ADE acted under color of law when it denied
Doyle due process of law by cancelling his contract without notice or an
opportunity to be heard and in violation of the terms of the contract.
32. Doyle cannot bring a breach of contract claim against ADE in state
court. Suing ADE is suing the State and the State has sovereign immunity
pursuant to article 5, §20 of the Arkansas Constitution. Doyle’s only option

under State law would be to make a claim with the Arkansas State Claims

10
Case 4:20-cv-01234-JM Document 1 Filed 10/15/20 Page 11 of 14

Commission. See Bd. of Trustees of Univ. of Arkansas v. Andrews, 2018 Ark.
12, 12, 535 S.W.3d 616, 623 (2018) (remedy is to make a claim with
Arkansas State Claims Commission).

33. The ability to make a claim with the Arkansas State Claims
Commission does not provide an adequate post-deprivation remedy in this
case because Doyle’s claim will be for more than $15,000.00, and the
Arkansas Claims Commission cannot award relief above $15,000.00. Ark.
Code Ann. § 19-10-215(b) (“If the award is greater than fifteen thousand
dollars ($15,000), the claim shall be referred to the General Assembly for an
appropriation.”). Doyle’s claim will be referred to the General Assembly and
the “General Assembly has total control over the determination of and
subsequent funding for payment” of claims. Fireman's Ins. Co. v. Arkansas
State Claims Comm'n, 301 Ark. 451, 458, 784 S.W.2d 771, 775 (1990).
There is no standard limiting the General Assembly’s discretion to pay
claims, and thus, the General Assembly can arbitrarily deny Doyle’s claim
leaving Doyle with no remedy. Accordingly, the State procedures for
challenging ADE’s breach of contract are inadequate and do not meet due
process standards.

34. Asadirect and proximate result of ADE’s denial of due process,
Doyle has lost and will continue to lose income and the other benefits to

which he was entitled under the contract and extensions thereof through 30

11

 
Case 4:20-cv-01234-JM Document 1 Filed 10/15/20 Page 12 of 14

June 2024; and, Doyle has suffered and will continue to suffer in the future
emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment
of life and other nonpecuniary losses.
COUNT III

DISABILITY DISCRIMINATION
35. ADE isa public entity that operates a program or activity receiving
federal financial assistance. Specifically, the ADE receives IDEA funding
and in return has agreed to comply with the IDEA, §504 of the
Rehabilitation Act of 1973 (§504”), 29 U.S.C. §794(a), and Title II of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. §12132.
36. ADE waived its Eleventh Amendment sovereign immunity to suits
brought in federal court for violations of §504 and Title II of the ADA by
accepting IDEA funding. See 42 U.S.C. §2000d-7; Jim C. v. U.S., 235 F.3d
1079, 1082 (8th Cir. 2000) (State waived sovereign immunity with respect to
§504 claims against ADE).
37. Retaliation is prohibited disability discrimination. Jackson v.
Birmingham Bd. of Educ., 544 U.S. 167, 173—74 (2005) (“Retaliation is, by
definition, an intentional act. It is a form of ‘discrimination’ because the
complainant is being subjected to differential treatment.”). Both §504 and

Title IJ regulations prohibit retaliation. See 28 CFR § 35.134 (Title II); 34

12
 

Case 4:20-cv-01234-JM Document 1 Filed 10/15/20 Page 13 of 14

CFR §104.61 (§504 - incorporates Title IV regs); 34 CFR §100.7(e) (Title

IV).

38. As described above, ADE unlawfully discriminated against Doyle by

retaliating against him for his decisions in favor of Student.

39. Doyle’s hearing officer decisions are statutorily protected activity.

40. ADE retaliated against Doyle by cancelling his contract.

41. There is a causal connection between Doyle’s protected activity and

the cancelling of his contract.

42. As described above, ADE cannot proffer a legitimate

nondiscriminatory reason for cancelling Doyle’s contract. The reason given

for cancelling the contract was a pretext for unlawful discrimination.

43. Asa direct and proximate result of ADE’s unlawful discrimination,

Doyle has lost and will continue to lose income and the other benefits to

which he was entitled under the contract and extensions thereof through 30

June 2024; and, Doyle has suffered and will continue to suffer in the future

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment

of life and other nonpecuniary losses.

44. Plaintiffs demand a jury trial.

WHEREFORE, Plaintiffs pray that they be awarded compensatory damages
for their pecuniary and nonpecuniary losses in an amount consistent with the

evidence presented at trial and determined by a jury; that they be awarded their

13
 

Case 4:20-cv-01234-JM Document 1 Filed 10/15/20 Page 14 of 14

costs and attorneys’ fees expended herein; and, that they be awarded all other just
and proper relief to which they may be entitled.
Respectfully submitted,

Theresa L. Caldwell (Ark. Bar No. 91163)
CALDWELL LAW OFFICE

14 Alban Lane

Little Rock, Arkansas 72223
501-414-0434

Fax: 501-325-1502

   

Attorney for Robert B. Doyle and
Behavior Management Systems, Inc.

14

 

 
